Citation Nr: 0826089	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-24 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetic peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served had active service from December 1967 to 
November 1969, to include a tour of duty in the Republic of 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claims.

This matter was previously before the Board in March 2007, at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate review.

The Board reiterates that in his Appeal To Board Of Veterans' 
Appeals (VA Form 9) dated in July 2004, the veteran raised 
claims for service connection for hypertension, a skin 
disorder, a circulatory disorder, and a psychiatric disorder 
involving panic attacks.  The Board does not have 
jurisdiction of these issues as they have not been 
adjudicated by the RO.  They are, therefore, referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of diabetic 
peripheral neuropathy.

2.  The veteran does not have a current diagnosis of diabetic 
retinopathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetic peripheral neuropathy have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  The criteria for entitlement to service connection for 
diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2003, December 2003, October 
2005, and April 2007, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements in the present 
appeal, because the service connection claims are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
veteran has been provided with VA examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne for or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. §3.307(a)(6)(ii) (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Diabetic peripheral neuropathy

The veteran asserts that he has diabetic peripheral 
neuropathy as a result of service, to include as secondary to 
his service-connected diabetes mellitus. 

A review of the veteran's service medical records reveals no 
indication of reports of or treatment for symptoms associated 
with peripheral neuropathy.

Subsequent to service, private outpatient treatment records 
from P. L. G., M.D., dated from May 2000 to March 2004 show 
intermittent treatment for symptoms associated with diabetes 
mellitus.  His diabetes mellitus was consistently noted to be 
well-controlled, and there in no indication that the veteran 
had peripheral neuropathy.  A treatment record dated in 
October 2002 shows that the veteran had reported some 
numbness in his arm.  Dr. P. L. G. concluded that the upper 
extremities appeared normal, that neurologic examination was 
physiologic, and that it was difficult to tell since this was 
so transient.

A VA examination report dated in May 2003 shows that the 
veteran reported tingling sensation in his arms and legs, and 
that he would have a hard time healing when he would get cuts 
or abrasions on his lower extremities.  The diagnosis was 
diabetes mellitus, type II, but at this time, the examiner 
could not detect any significant neurological defects to 
reflect neuropathy associated with his diabetes.

VA outpatient treatment records dated from June 2003 to April 
2007 show intermittent treatment for symptoms associated with 
the veteran's diabetes mellitus.  Treatment records dated in 
September 2006 show that the veteran reported 
intermittent muscle aches in his arms, which were attributed 
to possible muscle aches from medication.  The treatment 
records contain no evidence of treatment for or a diagnosis 
of diabetic peripheral neuropathy.

Initially, the Board finds that the preponderance of the 
evidence has failed to demonstrate that the veteran was ever 
diagnosed with diabetic peripheral neuropathy during his 
period of active service.  Subsequent to service, the 
competent medical evidence of record has also failed to show 
that the veteran has ever been diagnosed with diabetic 
peripheral neuropathy.

As the competent medical evidence of record does not show a 
current diagnosis of diabetic peripheral neuropathy, there 
can be no valid claim.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In order 
for the veteran to be granted service connection for diabetic 
peripheral neuropathy, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board has considered the May 2003 VA examination report 
which concludes there were no significant neurological 
defects to reflect neuropathy associated with the veteran's 
diabetes.  This opinion is considered probative as it was 
definitive and supported by detailed rationale.  Accordingly, 
the opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
As there is no competent evidence of record of current 
diabetic peripheral neuropathy, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim. 

As there is no competent evidence of record of current 
diabetic peripheral neuropathy, it follows that the veteran 
does not have the asserted disability secondary to his 
service-connected diabetes mellitus.  Therefore, entitlement 
to service connection on a secondary basis as proximately due 
to or the result of a service-connected disability is not 
warranted.  See 38 C.F.R. § 3.310(a) (2007); Allen, 7 Vet. 
App. at 439. 

Similarly, as there is no competent evidence of record of 
current acute or subacute peripheral neuropathy, service 
connection on a presumptive basis based upon exposure to an 
herbicide agent during service in the Republic of Vietnam is 
also not warranted.  There is no competent medical evidence 
of record to support that the veteran has developed acute or 
subacute peripheral neuropathy to compensable degree at any 
time following his separation from active service.  As such, 
service connection on a presumptive basis is not warranted.  
See 38 C.F.R. §3.307(a)(6) (2007).

The Board has considered the veteran's statements in support 
of his claim that he has diabetic peripheral neuropathy that 
is manifested as a result of his service-connected diabetes 
mellitus.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetic peripheral neuropathy.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert, 1 Vet. App. 
at 53. 

Diabetic retinopathy

The veteran asserts that he has diabetic retinopathy as a 
result of service, to include as secondary to his service-
connected diabetes mellitus. 

A review of the veteran's service medical records reveals no 
indication of reports of or treatment for symptoms associated 
with diabetic retinopathy.

Subsequent to service, a private medical record from E. J. 
G., M.D., Ph.D., dated in November 2001 shows that the 
veteran was said to have a history of a childhood trauma to 
the right eye, resulting in weaker vision in that eye since 
that time.  A one year history of type II diabetes mellitus 
was noted.  Physical examination revealed symptoms consistent 
with a history of trauma in the right eye, and a normal left 
eye.

A VA examination report dated in June 2003 shows that the 
veteran was diagnosed with refractive amblyopia of the right 
eye, but no diabetic retinopathy seen.

A VA optometry consult dated in October 2004 shows that the 
veteran was given an assessment of non-insulin dependent 
diabetes mellitus, with mild non-proliferative diabetic 
retinopathy.

A VA optometry consult dated in October 2005 shows that the 
veteran was given an assessment of non-insulin dependent 
diabetes mellitus, with no diabetic retinopathy.

A VA optometry consult dated in March 2007 shows that the 
veteran was given an assessment of insulin dependent diabetes 
mellitus, with no diabetic retinopathy.

In light of the foregoing, the Board finds that the 
preponderance of the evidence has failed to demonstrate that 
the veteran was ever diagnosed with diabetic retinopathy 
during his period of active service.  Subsequent to service, 
the competent medical evidence of record has also failed to 
show that the veteran has a current diagnosis of diabetic 
retinopathy.  While there is one VA outpatient treatment 
record dated in October 2004 suggesting that the veteran has 
mild non-proliferative diabetic retinopathy, the remaining 
competent medical evidence of record, to include two 
subsequent VA optometry consults in October 2005 and March 
2007 all confirm that the veteran does not have diabetic 
retinopathy.

As the competent medical evidence of record does not show a 
current diagnosis of diabetic retinopathy, there can be no 
valid claim.  As noted above, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
Brammer, 3 Vet. App. at 225.  In order for the veteran to be 
granted service connection for diabetic retinopathy, there 
must be evidence of a service-connected disease or injury and 
a present disability which is attributable to such disease or 
injury.  See Rabideau, 2 Vet. App. at 143-44.

The Board finds probative the June 2003 VA eye examination 
report which shows that the veteran did not have diabetic 
retinopathy.  This opinion is considered probative as it was 
definitive and supported by detailed rationale.  Accordingly, 
the opinion is found to carry significant weight.  See 
Prejean, 13 Vet. App. at 448-9.  Additionally, the most 
recent VA optometry consults dated in October 2005 and March 
2007 both confirm that the veteran does not have diabetic 
retinopathy.  As there is no competent evidence of record of 
current diabetic retinopathy, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim. 

As there is no competent evidence of record of current 
diabetic retinopathy, it follows that the veteran does not 
have the asserted disability secondary to his service-
connected diabetes mellitus.  Therefore, entitlement to 
service connection on a secondary basis as proximately due to 
or the result of a service-connected disability is not 
warranted.  See 38 C.F.R. § 3.310(a) (2007); Allen, 7 Vet. 
App. at 439.

The Board has considered the veteran's statements in support 
of his claim that he has diabetic retinopathy that is 
manifested as a result of his service-connected diabetes 
mellitus.  However, there is no evidence that he possesses 
the requisite medical training or expertise necessary to 
render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley, 7 Vet. App. 
at 379; Espiritu, 2 Vet. App. at 495.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetic retinopathy.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for diabetic peripheral neuropathy, to 
include as secondary to service-connected diabetes mellitus, 
is denied.

Service connection for diabetic retinopathy, to include as 
secondary to service-connected diabetes mellitus, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


